Title: To James Madison from Thomas Appleton, 27 May 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 27th. May 1807.

In my respects of the 16th. of April I stated that the last advices from the british fleet were, that after returning through the Dardanells, they were observ’d directing their course towards Egypt: shortly afterwards they were follow’d by a fleet of transports from Malta and Sicily, having on board 6000 british troops under the command of Genl. Frazier.  This expedition commenc’d with somewhat more success than the former, for with the friendly aid of the turkish Governor & admiral of Alexandria, they came into possession of the City, without firing of a gun.  By intelligences I obtain’d yesterday from Messina it appears, that soon after the arrival of the british in Alexandria they receiv’d from the Governor of Rosetta an invitation to approach with a body of troops, and the City should immediately Surrender.  An offer of this kind was at once accepted, and 3000. troops were dispatch’d to accomplish this desirable object.  They pursued their journey and enter’d the city without any sort of molestation, but while they were preparing on the great square to file off into different quarters of the town, on a sudden, a multitude of Arm’d men appear’d at the windows, and on the tops of the houses, firing on them from every direction.  Finding themselves thus betray’d, or rather should I have said, fallen into the weakest of all possible snares, for they had taken no precaution to guard themselves against treachery, they fled in the utmost dispair from the city; when they were attack’d by a considerable body of cavalry.  In this situation of things, they form’d what is term’d a hollow square, and thus fought back their ground to Alexandria; leaving in their course nearly 2000 of their party slain.  There now remains in Sicily about 5000 british troops, a part of which are order’d to Egypt to compleat the number requisite for their future operations.  The british fleet are at this time in Malta & Sicily repairing the very considerable damages they receiv’d in re:passing the Dardanells; while the Russian Squadron has been compell’d to abandon the Siege of the Castle of Tenedos.  By the latest advices from Constantinople we are told that the vigorous measures adopted by the Ottoman government, have not been equall’d in any period of their history.  30,000 Turks directed by the most experienc’d french engineers, and 300 Cannon, now defend the Dardanells.
On the other hand an Army of 200,000 Men are assembled in Valachia, and Moldavia to oppose the invasion of the Russians.  The approach of so unexpected a force has compell’d General Michelsen to Concentrate his troops in Bucarest, while he in vain, perhaps, waits the arrival of new aid from Russia to defend himself against the imminent danger which so nearly threatens him.  The Emperor Alexander, however great may be his resources, is not now insensible, that he has too hastily drawn upon himself the most powerful enemy in the world, before he had well Consolidated his conquests in Persia, and now asks peace with the latter; but the Persians who have an ambassador extraordinary at the head quarters of the Emperor Napoleon, reject all overtures of accomodation.  General Sebastiani the french ambassador at Constantinople, forms one of the Counsel of the Grand Signior, and with whom he has conferences of several hours each day; nor indeed is there any measure adopted by the Divan that has not receiv’d his approbation.  This minister possesses an uncommon Strength of mind, join’d to an invincible firmness of character.  No man has so formidable enemies, and so near the throne of Napoleon as himself, yet they have never been able to shake the unlimited confidence of his sovereign: I know not on whom this reflects the most honor, the Emperor, or his minister.
Of the seven american Vessels seiz’d, and convey’d into this port, of which in my preceeding dispatches I have fully advised you; one only remains here, to wit, the Hetty, Capt. Day.  The Hibernia, and the Anna, have been liberated by the Court of prizes at Paris.  The Massachusetts, the Henry, the Aurora, and the Juno, have sail’d, after giving very inconsiderable bonds, to abide by the decision of the Court at Paris.  As I Conceive it to be an essential part of the duty of Consuls to mention to you every inconvenience that arises from the regulations of merchant:ships, so, I therefore with respect point out one which seems to require some salutary amendment.  The masters of Vessels in the U:States, very frequently fill up their shipping:articles, in expressing themselves thus, "to one, or more ports in Europe."  To Leghorn and a market." without stipulating the utmost period of time the men are bound to; by these means I have known instances of their being unwillingly held 18 months in Europe, when from the little attention that this class of our Citizens pay to the import of words they have not calculated to be absent from their families one third of the time.  From hence arises a disgust to their officers & to their Vessels, and they are either tempted to desert to the loss of their Wages, or otherwise violate the rules that are laid down to them.  These inconveniences daily increase, as our vessels are becoming the principal Carriers of Europe.
I beg you will excuse the errors & interlinings of my letter, but the Captain who is to convey it to the U:S. is now waiting by the side of Me to receive it.  Accept, Sir, the assurances of respect of your Most Obedient Servant,

Th: Appleton

